     Case 2:18-cr-00129 Document 148 Filed 12/04/20 Page 1 of 3 PageID #: 924




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                             CRIMINAL ACTION NO. 2:18-cr-00129-01

MARY HAYNES,

                               Defendant.


                          MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Defendant’s letter-form Motion (Document 146), requesting

that she be released to home confinement due to the dangers of the COVID-19 pandemic. She

indicates that social distancing is impossible in prison and cases would likely spread rapidly. She

states that she has a history of being hospitalized for upper-respiratory infections and fears serious

complications or death should she contract COVID-19. Her fear of the virus has led to panic

attacks. In addition, she states that her father recently had two open-heart surgeries and is bed-

ridden. Her two minor sons live with him, and the household has no transportation. The

household expenses are covered by a monthly life insurance check, which would provide sufficient

financial support to cover the costs of home confinement. She requests that she be released to

serve the remainder of her sentence on home confinement at her father’s house. The United States

has not responded to the motion.

       Pursuant to 18 U.S.C. § 3582, a Court may modify or reduce a term of imprisonment “upon

motion of the Director of the Bureau of Prisons, or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons
   Case 2:18-cr-00129 Document 148 Filed 12/04/20 Page 2 of 3 PageID #: 925




to bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a

request by the warden of the defendant’s facility . . .” 18 U.S.C. § 3582(c)(1)(A). If such

circumstances exist, the Court may modify or reduce the term of imprisonment after considering

the factors set forth in 18 U.S.C. § 3553(a), and finding that “extraordinary and compelling reasons

warrant such a reduction” and “that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” Id. at § 3582(c)(1)(A)(i).

       Before a court grants compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A), it must

determine both that “there are extraordinary and compelling reasons to reduce the defendant’s

sentence” and “consider the sentencing factors of 18 U.S.C. § 3553(a) to determine whether

modifying or imposing a new sentence is appropriate.”              United States v. Payne, No.

1:18CR00025-26, 2020 WL 6334798, at *2 (W.D. Va. Oct. 29, 2020) (analyzing factors and

granting early release to inmate with medical conditions placing her at high risk of severe

complications from COVID-19 and a minor child requiring cancer treatment that caregivers were

not providing, after concluding that the time served was sufficient given her minor role in the

original offense, lack of prior criminal history, and efforts toward rehabilitation). The analysis

requires fact-specific inquiry into the defendant’s circumstances and offense. The Fourth Circuit

recently addressed the scope of relief available under § 3582(c)(1)(A), concluding that courts may

make an individualized determination about whether “extraordinary and compelling” reasons for

release exist pending the adoption of an “applicable policy statement” by the Sentencing

Commission, with which reductions must be “consistent.” United States v. McCoy, No. 20-6821,

2020 WL 7050097, at *1, *9 (4th Cir. Dec. 2, 2020).




                                                 2
   Case 2:18-cr-00129 Document 148 Filed 12/04/20 Page 3 of 3 PageID #: 926




       On August 14, 2019, the Defendant was sentenced to 144 months of incarceration as a

result of her conviction for aiding and abetting the distribution of five grams or more of

methamphetamine, in violation of 18 U.S.C. § 2 and 21 U.S.C. §841(a)(1). She was subject to

enhanced penalties as a result of the filing of an Information pursuant to 21 U.S.C. § 851, resulting

in a ten-year mandatory minimum sentence. The Career Offender provision of the Guidelines

applied due to two prior convictions for operating or attempting to operate a clandestine drug lab.

The Bureau of Prisons Inmate Finder provides an anticipated release date of August 31, 2028.

       The Court understands the Defendant’s concerns about the safety of incarceration during a

pandemic as well as those regarding her family situation. However, the Court finds that the

motion does not set forth the extraordinary and compelling circumstances necessary for a sentence

reduction pursuant to 18 U.S.C. §3582(c)(1)(A), nor do the § 3553(a) factors support early release.

She is a career offender with repeated convictions for serious drug offenses. Her sentence

constituted a significant downward variance from her guideline range of 262 to 327 months, and

early release would lead to unwarranted disparity with other defendants with similar records.

       Accordingly, after careful consideration, the Court ORDERS that the letter-form Motion

(Document 146) be DENIED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:      December 4, 2020




                                                 3
